Citation Nr: 0921131	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-37 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Eligibility for restoration of Dependency and Indemnity 
Compensation (DIC) for the remarried widow of the Veteran.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and J.W.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to December 
1968.  He died in February 2003.  The appellant is the 
remarried widow of the Veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2006 decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, which terminated the appellant's dependency and 
indemnity compensation (DIC) benefits, effective July 1, 
2006.

The appellant and J.W. testified at a hearing at the RO in 
January 2007 before a Decision Review Officer.  A note in the 
file reveals that the appellant failed to appear for a Board 
video hearing.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in August 
1995.

2.  The appellant's marriage to the Veteran was terminated by 
his death in February 2003, and she was subsequently awarded 
DIC benefits in March 2003; the appellant remarried in June 
2006.

3.  At the time of her remarriage, the appellant was 53 years 
old.


CONCLUSION OF LAW

The appellant is not eligible for DIC benefits as the 
remarried widow of a Veteran as a matter of law.  38 U.S.C.A. 
§ 103 (West 2002); 38 C.F.R. §§ 3.50, 3.55 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The claim for restoration of DIC benefits must be denied as a 
matter of law, based on the absence of any dispute as to the 
relevant facts.  Specifically, the appellant does not dispute 
that following the death of her husband (the Veteran) she 
remarried to her current spouse when she was less than 57 
years of age.  The appellant's claim for restoration of DIC 
benefits is thus a dispute with the governing law and 
regulations, and not with the facts to support her claim.  
The VCAA is not applicable where the outcome is controlled by 
the law.  Livesay v. Principi, 15 Vet App 165, 178 (2001).  
Absent a basis in the law and regulations for restoration of 
DIC benefits, there is no reasonable possibility that 
additional notice and development assistance will further the 
claim as the facts are not in dispute.

The Veteran served on active duty from June 1966 to December 
1968.  The appellant and the Veteran were married in August 
1995.  The Veteran died in February 2003, and the appellant 
was awarded DIC benefits effective March 2003.  The DIC 
benefits were terminated upon her remarriage in June 2006, 
effective July 1, 2006.  At the time of her remarriage, the 
appellant was 53 years of age.  The evidence reflects that 
the appellant is still married to the same spouse from that 
remarriage.

DIC is a monthly payment made by VA to a surviving spouse, 
child, or parent due to a service-connected death.  38 
U.S.C.A. § 101(14), 1310, 1311; 38 C.F.R. § 3.5.  Generally, 
a surviving spouse means a person of the opposite sex who was 
legally married to the Veteran at the time of his or her 
death, and has not since remarried.  38 U.S.C.A. § 101(3); 38 
C.F.R. § 3.50(b).  Exceptions to the remarriage bar include a 
voiding or annulment of remarriage.  38 U.S.C.A. §§ 
103(d)(1), 1311(e); 38 C.F.R. § 3.55(a)(1).

An amendment to Title 38 of the United States Code, effective 
January 1, 2004, added an additional exception to the 
remarriage bar for surviving spouse benefits stating that the 
remarriage after age 57 of the surviving spouse of a veteran 
shall not bar the furnishing of specified benefits, such as 
DIC, to such person as the surviving spouse of the veteran.  
38 U.S.C.A. § 103(d)(2)(B).  VA's regulations have been 
amended to reflect this statutory change stating that the 
remarriage of a surviving spouse after the age of 57 shall 
not bar the furnishing of benefits relating to DIC 
compensation under 38 U.S.C.A. § 1311.  38 C.F.R. § 
3.55(a)(10).

The appellant was born on June [redacted], 1952, and was one day shy 
of her 54th birthday when she married J.W. (her current 
spouse) on June [redacted], 2006.  As such, the appellant was less 
than 57 years old at the time of her remarriage to her 
current spouse.  As a matter of law, she is precluded from 
obtaining restoration of her DIC benefits.  

The appellant asserts that she contacted VA personnel 
official prior to her June 2006 remarriage and was allegedly 
informed by the VA personnel that her DIC benefits would not 
be impacted if she were to remarry as planned.  While 
sympathetic to the appellant's assertions in this regard, the 
Board observes that even if the appellant had been given 
erroneous advice by a VA employee, such a situation would not 
allow the appellant to prevail in this case.  Payments of 
monetary benefits from the Federal Treasury must be 
authorized by statute, notwithstanding incomplete or even 
erroneous information provided, and regardless of extenuating 
circumstances or claims of fairness.  Davenport v. Principi, 
16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 
(1994).

At her January 2007 RO hearing, the appellant essentially 
indicated (January 2007 RO hearing transcript, pages 2-3) 
that sometime in March 2003 she had received a letter from VA 
essentially stating that "I was entitled to my benefits now 
and that I could remarry."  The appellant indicated (January 
2007 RO hearing transcript, pages 4-5) that she had a copy of 
the March 2003 letter on her personal computer and was 
willing to provide a copy to VA.  While VA correspondence 
dated in January 2007 specifically requested that the Veteran 
send to VA the purported March 2003 letter that was discussed 
at the January 2007 RO hearing, the Board notes that the 
appellant has submitted no such letter.

The Board can only determine whether the appellant meets all 
of the requirements of the benefit being sought and, if she 
is not entitled to the benefit as specified by the statutes 
enacted by Congress and VA's implementing regulations, the 
benefit cannot be awarded regardless of the circumstances.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board has no 
option but to decide this case in accordance with the 
applicable law.  The appellant's claim for restoration of DIC 
benefits must be denied as a matter of law.


ORDER

Restoration of Dependency and Indemnity Compensation (DIC) 
for the remarried widow of the Veteran is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


